Case 1:17-cv-03257-TWP-MPB Document 123-1 Filed 06/27/19 Page 1 of 4 PageID #: 1165

                              Tara Westermen, R.N., Vol. I
      24                           August 01, 2018
                                                                             24
       ·1· ·A· ·I did not.

       ·2· ·Q· ·In terms of Mr. Heart's name, is it spelled

       ·3· · · ·H-A-R-T or H-E-A-R-T?· Do you recall?

       ·4· ·A· ·I don't recall.

       ·5· ·Q· ·Do you recall whether that case had to deal with

       ·6· · · ·any type of death of an inmate or just the

       ·7· · · ·treatment itself?

       ·8· ·A· ·There was no death.

       ·9· ·Q· ·In terms of your time with QCC at Henry County,

       10· · · ·had there been other deaths at the jail in terms

       11· · · ·of medical care that you were involved with?

       12· ·A· ·No.

       13· ·Q· ·Are you familiar with Brian Gosser?

       14· ·A· ·I don't specifically remember him, but I know

       15· · · ·the name, obviously, now.

       16· ·Q· ·You don't recall any specifics about treating or

       17· · · ·caring for Mr. Gosser while he was at the jail?

       18· ·A· ·Towards the very end.

       19· ·Q· ·Are you aware that he died as a result of issues

       20· · · ·at the jail?

       21· ·A· ·I'm aware that he died.

       22· ·Q· ·Do you know what the cause of his death was?

       23· ·A· ·I do not.

       24· ·Q· ·Do you recall any specifics about treating

       25· · · ·Mr. Gosser while he was at the jail?


                                   Connor Reporting                 317.236.6022
                                www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 123-1 Filed 06/27/19 Page 2 of 4 PageID #: 1166

                              Tara Westermen, R.N., Vol. I
      25                           August 01, 2018
                                                                             25
       ·1· ·A· ·I remember treating him for dental pain.

       ·2· · · · · · I remember checking him for possible

       ·3· · · ·alcohol withdrawals.· And then I sent him to the

       ·4· · · ·emergency room.

       ·5· ·Q· ·How many times did you send him to the ER?

       ·6· ·A· ·Myself?

       ·7· ·Q· ·Yes.

       ·8· ·A· ·Once.

       ·9· ·Q· ·We'll get into that a little later.

       10· ·A· ·Mm-hmm.

       11· ·Q· ·Give me an idea of, talking specifically about

       12· · · ·Henry County, the Henry County Jail right now,

       13· · · ·what would be your normal day?

       14· ·A· ·We would go in.· We -- on day shift you would do

       15· · · ·medication pass.· There would be health requests

       16· · · ·which is how -- if an inmate wanted to see

       17· · · ·anybody, they would fill out a medical request

       18· · · ·and turn it in.· And we would go through those.

       19· · · ·That's how we would know who needed care.· We

       20· · · ·did intakes, which are physical assessments.· We

       21· · · ·would draw labs as needed.· Take off any orders

       22· · · ·that the doctors ordered.· That's pretty much

       23· · · ·it.

       24· ·Q· ·What would be your normal schedule?

       25· ·A· ·We didn't have set hours.· It was contracted


                                   Connor Reporting                 317.236.6022
                                www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 123-1 Filed 06/27/19 Page 3 of 4 PageID #: 1167

                              Tara Westermen, R.N., Vol. I
      101                          August 01, 2018
                                                                            101
       ·1· ·Q· ·Is that your handwriting where it says "See

       ·2· · · ·documentation"?

       ·3· ·A· ·Yes.

       ·4· ·Q· ·It's dated February 23rd, 2016?

       ·5· ·A· ·Yes.

       ·6· ·Q· ·Does that date of 2-23-2016, does that indicate

       ·7· · · ·the first time you saw this document or would

       ·8· · · ·have seen this document?

       ·9· ·A· ·It shows the date that I seen the patient for

       10· · · ·this document.

       11· ·Q· ·Okay.· So would you have seen this document

       12· · · ·before seeing the patient?

       13· ·A· ·No.· Usually the same day that I get -- can get

       14· · · ·the paperwork is the day that we see them.

       15· ·Q· ·And it says "received," off on the side,

       16· · · ·"2-22-16"?

       17· ·A· ·Right.

       18· ·Q· ·Is that your handwriting?

       19· ·A· ·I have no idea.

       20· ·Q· ·All right.· What does that date signify?

       21· ·A· ·It could either be whenever medical received it

       22· · · ·or if jail staff received it.· It was supposed

       23· · · ·to -- we don't usually get the actual health

       24· · · ·request from them.· They usually go to the jail

       25· · · ·staff, and the jail staff puts them in a box.


                                   Connor Reporting                 317.236.6022
                                www.connorreporting.com                           YVer1f
Case 1:17-cv-03257-TWP-MPB Document 123-1 Filed 06/27/19 Page 4 of 4 PageID #: 1168

                              Tara Westermen, R.N., Vol. I
      103                          August 01, 2018
                                                                            103
       ·1· ·A· ·Right.

       ·2· · · · · · That's where they're supposed to be put.

       ·3· ·Q· ·Is there a reason why they're in the control

       ·4· · · ·room?

       ·5· ·A· ·So they don't have to -- it's always been that

       ·6· · · ·way since I started.· It's just simpler.

       ·7· · · · · · Whenever the printer is in the control

       ·8· · · ·room, the control room officer -- between the

       ·9· · · ·time the papers are printed off, there's a

       10· · · ·window into there from booking -- they would

       11· · · ·give papers or whatnot to the control room, and

       12· · · ·they would put them in the box.

       13· ·Q· ·Okay.· So would you have handwritten the date

       14· · · ·2-23-16 by your signature if that wasn't the

       15· · · ·date you actually saw Mr. Gosser?

       16· ·A· ·No.

       17· ·Q· ·So it's fair to say that even though this is

       18· · · ·dated February 19 at the top, that 2-23 is the

       19· · · ·first day you actually saw Mr. Gosser?

       20· ·A· ·Would have been the 2-23.· We don't go by the

       21· · · ·dates that the actual health request is filled

       22· · · ·out, for multiple reasons, which is why we

       23· · · ·also -- instead of writing on our med progress

       24· · · ·notes, we also put on here to see the med

       25· · · ·progress note or any documentation.


                                   Connor Reporting                 317.236.6022
                                www.connorreporting.com                           YVer1f
